Citation Nr: 1641394	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-28 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965.  He died in October 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's attorney became her representative in October 2015, after the appeal was perfected.  In December 2015, VA furnished him a copy of the Veteran's claims folder.  The appeal for service connection for the cause of the Veteran's death was certified to the Board in February 2016.  In March 2016, the representative made a timely request for a Board videoconference hearing in response to the RO's February 2016 certification letter.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board videoconference hearing.  After the hearing is conducted, or in the event the appellant cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




